DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 10/27/2021 have been fully considered and are persuasive.  All rejections in the office action mailed 08/27/2021 have been withdrawn.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 14 and 20 as a whole.  
At best the prior arts of record, specifically, Lynn (2013/0127755A1) discloses configure one or more haptic transducer devices (Fig. 1, 104, 106, 108, 110; [0019]) to output a ping (Fig. 4, 402; [0035]), configure the one or more haptic transducer devices (Fig. 1, 112, 114, 116, 118; [0019]) to detect a ping echo associated with the ping ([0021]; Fig. 4, 404; [0036]), identify a location of an object based on the ping echo (Fig. 4, 406; [0037]), determine, based on the location of the object a type of haptic sensation to deliver to the object (Fig. 7, 702; [0046]-[0047]), configure the one or more haptic 
Shim (US 2016/0209944 A1) teaches identify a type of the object based on the ping echo (Figs. 10-11; [0173]-[0175].
Levesque (US 2018 / 0335847 A1) teaches determine, based on a type of the object, a type of haptic sensation to deliver to the object ([0149]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 14 and 15 as a whole.
 Thus, independent claims 1, 14 and 20 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-14 and 16-20 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY P HOANG/Examiner, Art Unit 2143